DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 6-11, 16-18, 23, 24, 28 and 30, in the reply filed on March 30, 2021 is acknowledged. Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-11, 16-18, 23, 24, 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
The claims are drawn to a polymer “obtained by reacting CD and L.” However, in reacting CD with comonomer “L,” the structure of this comonomer, once incorporated into the polymer may be significantly different than the comonomer, per se. See, for example step 4 of Example 1 of the disclosure. The alkynes of the comonomer react with the CD-azide and become incorporated into the triazoles rings. Therefore, it is not clear if the L linker and L reagent are meant to impose some sort of limitation onto them, or if what is intended is simply that the polymer is prepared by reacting a suitable CD with a suitable comonomer. The claims are thereby rendered vague and indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 23, 24 and 30 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Davis et al (US 2002/0151523).
Davis discloses linear cyclodextrin copolymers by reacting a CD with a comonomer. The CD used may be underivatized or any of the known CD derivatives. See paragraphs [0020]-[0037]. The reference further discloses the preparation of a pharmaceutical composition further 
With respect to claim 30, “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-11, 16-18, 23, 24, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2002/0151523) and Maity et al (Chem. Commun., 2015) in view of Christensen et al (Eur. J. Org. Chem., 2011). 
Davis teaches as set forth above. The reference further states that the preferred comonomer (“L” in the instant structure) be biodegradable. See paragraph [0038]. The reference further depicts several comonomers comprising nitrogen-containing aryl rings and other cationic moieties. See page 5. The reference demonstrates that the cationic polymers are effective at complexing with DNA. See Example 27. The reference is silent regarding a cyclodextrin polymer having the structure as recited in claims 8-11 and 16-18.
Maity discusses the use of cationic CD polymers as gene delivery vehicles. See first paragraph. The reference further teaches a di-alkyne ketal comonomer (compound 10) that may be used to react with an azide moiety. This reaction results in a polymer component with a biodegradable bond and nitrogen-containing aryl rings. See Scheme 2. 
Christensen teaches the preparation of a multimeric CD product prepared by reacting a diazido CD with an alkyne-containing linker. See Scheme 5.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Davis product by using the Maity di-alkyne ketal compound 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-3, 6-11, 16-18, 23, 24, 28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 7 and 11 of U.S. Patent No. 10,869,884. Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims are drawn to a treatment method comprising the administration of the instant cyclodextrin polymers. Claim 3 anticipates instant claims 1-3 and 6. It would obvious to select any of the recited optional substituents and arrive at instant claim 7. Claim 7 anticipates instant claims 1, 2, 8, 9, 16-18 and 20. Claim 11 is drawn to the administration of the CD-polymer in combination with an additional therapeutic agent. It would be obvious to add a pharmaceutical carrier and arrive at instant claims 23, 24 and 30.   
Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 9:30 am to 7:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623